EXHIBIT THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IDO SECURITY INC. THAT SUCH REGISTRATION IS NOT REQUIRED. Right to Purchase shares of Common Stock of IDO Security Inc. (subject to adjustment as provided herein) FORM OF CLASS A, CLASS B AND FINDER’S COMMON STOCK PURCHASE WARRANT No.2007-001 Issue Date: IDO SECURITY INC., a corporation organized under the laws of the State of Nevada (the “Company”), hereby certifies that, for value received,
